Title: Report of Viewers of a Road in the Northern Liberties, [April 1745]
From: Franklin, Benjamin
To: 


[April 1745]
   

Joseph Fox & al.vsMary Ball
}
The Persons appointed to View and lay out a Road &ca. Report as followeth.


To the Honourable the Judges of the Supream Court of the Province of Pennsylvania now Sitting
Whereas by an Order of the Supream Court held at Philadelphia the Twenty fourth day of September last, We the Subscribers were appointed “To View a certain Road leading from a Dam across the Creek called Gunners Creek to the plantation lately in Possession of Joseph Lynn and Jeremiah Elfreth near the Mouth of Frankfort Creek and to lay out a Road there if we should See Occasion and to judge whether for Publick or Private use and to Examine thro’ whose Improved Lands the same should pass and the Value of such Improved Lands as shall be taken up for the Use of such Road and to Certify all our Proceedings therein to this Court.”
And we having pursuant to the said Order Carefully viewed the premises Do Report to this Court that We are of Opinion there is Occasion for a publick Road between the places aforesaid Begining at the Dam abovementioned and extending thence on the Land late of William Ball deceased North East One hundred and ten Perches thence on the same Land North Sixty one Degrees East Three hundred and Seventy one perches, thence continuing the last mentioned Course on the unimproved Lands of divers Persons Six hundred and Eighty four Perches to a Line dividing the Land of William Logan and Samuel Parr at Forty Perches distance on the said Line from the River Delaware. And we have accordingly laid out a Publick Road as the same is above Described (a Draught whereof is hereunto annexed). But as the said Road as far as it passes over the Land late of William Ball (tho’ hereafter it may be of great Advantage to that Land) will in the Present Circumstances of the Plantation and Possessors be a much greater Damage thereto than benefit to the publick; And as there is a private Road now Subsisting by Agreement thro’ the said Plantation, which if Established a Private Road by this Court may Accommodate Sufficiently well all Persons concerned for the Present: We therefore think the publick Road abovementioned need not be opened thro’ the same ’till the Youngest Children of the said William Ball become of Age; At which time also Judgment may be better made what Allowance should be given to that Estate for the Ground which such Road will take up.
The Private Road thro’ the said Plantation begins at the Dam afd [aforesaid], thence South Seventy two Degrees and a half, East Forty Six perches towards the River Delaware Thence North fifty Six Degrees East Forty six perches to a Small Walnut Tree, Thence North Fifty nine Degrees East Eighty Eight Perches to a place a little beyond the Widow Balls House Thence North fifty nine Degrees and a half East Seventy perches to a place called the Red Gate, And thence North fifty four Degrees and three Quarters East Two hundred and Fifty five Perches to the above Described Publick Road at Edward Warners Corners: which private Road we are of Opinion should Subsist no longer than until the Publick Road through the said Plantation is opened as abovesaid, but be then given up and abolished in favour of that Estate. Read and Confirmed by the Court.


Thos. Howard
John Stamper


Philip Syng
Samll. Burge


James Morris
B. Franklin



